Citation Nr: 0904260	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  97-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
arthritis of the left elbow.

2.  Entitlement to a rating greater than 10 percent for 
arthritis of the left elbow subsequent to October 26, 2005.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980, May 1984 to April 1996, and May 2003 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C., and the Regional Office (RO) in New 
Orleans, Louisiana.  In November 2003 and May 2004, the Board 
remanded the matter to the AMC for additional development, 
and it is now before the Board for final consideration.


FINDINGS OF FACT

1.  Prior to October 2005, the veteran did not exhibit 
limitation of motion of the left elbow or show evidence of 
fatigue, weakness, incoordination, or additional limitation 
of motion upon repetitive motion testing.

2.  As of October 26, 2005, the veteran did not have flexion 
or extension to limited to 90 degrees, have flexion limited 
to 100 degrees and extension limited to 45 degrees, or 
exhibit signs of ankylosis.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for 
arthritis of the left elbow, the minor extremity, are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010-5205, 
(2008).

2.  The criteria for a rating higher than 10 percent for 
arthritis of the left elbow, the minor extremity, subsequent 
to October 26, 2005 are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010-5205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The RO initially granted a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5205.  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis, under Diagnostic Code 5010, is the service-
connected disorder and that ankylosis of the left elbow, 
under Diagnostic Code 5205, is a residual condition.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Diagnostic Code 5205, ankylosis of the elbow, provides a 30 
percent rating for favorable ankylosis of the elbow at an 
angle between 90 degrees and 70 degrees; a 40 percent rating 
for intermediate ankylosis of the elbow, at an angle of more 
than 90 degrees, or between 70 degrees and 50 degrees; and a 
50 percent rating for unfavorable ankylosis of the elbow, at 
an angle of less than 50 degrees or with complete loss of 
supination or pronation.  38 C.F.R. § 4.71a.

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 10 percent when 
limited to 100 degrees, 20 percent when limited to 90 and 70 
degrees, 30 percent when limited to 55 degrees, and 40 
percent when limited to 45 degrees.  38 C.F.R. § 4.71, DC 
5206 (2008).  Diagnostic Code 5207 concerns limitation of 
forearm extension.  Limitation of extension of the forearm is 
rated 10 percent when limited to 45 and 60 degrees, 20 
percent when limited to 75 and 90 degrees, 30 percent when 
limited to 100 degrees, and 40 percent when limited to 110 
degrees.  38 C.F.R. § 4.71, DC 5207 (2008).  Diagnostic Code 
5208 provides a 20 percent rating when flexion of the forearm 
is limited to 100 degrees and extension of the forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5208 (2008).  

Diagnostic Codes 5213 (impairment of supination and 
pronation), 5209 (other impairment of the elbow, flail joint 
fracture), 5210 (nonunion of the radius and ulna, with flail 
joint), 5211 (impairment of the ulna), and 5212 (impairment 
of the radius) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.

Normal range of motion in the elbow is from zero degrees of 
extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate I.

I.  Compensable Rating Prior to October 26, 2005

A service treatment record dated July 1980, specifically an 
E.T.A. exam and medical history report, shows that the 
veteran fractured his left elbow; however, there was no 
sequele.  The veteran had a physical therapy consult in May 
1994 for tendonitis of the left elbow.  A record dated July 
1994 indicates that the veteran had left elbow pain with 5 
degree flexion contracture, mild extension pain.  

A VA examination from August 1998 showed full range of motion 
with no discomfort on testing.  The x-rays were normal, and 
the examiner diagnosed the veteran with tendinitis of the 
left elbow.  No evidence of arthritis was found on the x-
rays, providing evidence against this claim.

Also of record are the veteran's service treatment records 
for his active service in 2003 and 2004.  In his report of 
medical history, dated June 2004, the veteran reported 
painful joints, to include the elbows.  During his June 2004 
physical exam, the veteran reported arthritis of the left 
elbow; however, the physician stated that he had full range 
of motion, weighing against his claim for a compensable 
rating.

No additional evidence was submitted prior to October 26, 
2005.  

Based upon the evidence, the Board cannot find that a 
compensable rating is warranted prior to October 26, 2005.  
The August 1998 VA examination showed full range of motion 
and motion without pain.  The June 2004 exam also reported 
full range of motion.  Without limitation of motion, the 
Board cannot grant the minimum compensable rating under 
Diagnostic Code 5010 or under any of the codes pertaining to 
limitation of motion.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The August 1998 VA exam and June 2004 service exam shows that 
the veteran has range of motion without discomfort.  The 
examiner did not note evidence of fatigue, weakness, 
incoordination, or additional limitation of motion, thus 
providing highly probative evidence against an increased 
rating based on the DeLuca criteria.

Accordingly, the veteran's claim for an initial compensable 
rating for his arthritis of the left elbow is denied.

II.  Increased Rating Subsequent to October 26, 2005

The veteran had a VA exam on October 26, 2005.  The examiner 
did not review the claims file at that time; however, 
subsequent to the exam, in March 2006, the examiner reviewed 
the claims file and provided an addendum indicating that her 
review failed to change any findings from the October 2005 
exam.

On exam it was noted that the elbow gives way and is painful, 
stiff and weak.  Also shown were symptoms of repeated 
effusion that affects the motion of the joint.  No 
subluxation or dislocations were noted.  

The veteran said he suffers severe flare-ups every 2 to 3 
weeks lasting 3 to 7 days.  He said he is unable to do 
anything until the pain subsides.  He also reported 
difficulties with natural arm swing and writing.

Range of motion testing showed a 5 degree limitation with 
flexion, measuring to 140 degrees, as well as pain on motion.  
Testing showed tenderness, tendonitis, painful movement, and 
moderate weakness of the left elbow.  Repetitive motion 
testing showed increased pain weakness, fatigue and lack of 
endurance.  

The x-ray report indicated degenerative joint space narrowing 
and minor peripheral hypertronic spurring.

The diagnosis was arthritis and tendonitis of the left elbow 
that significantly impacts the veteran's occupational 
activities, such as decreased manual dexterity, problems 
lifting and carrying, difficulty reaching, and decreased 
strength.  The disability significantly affects his ability 
to perform chores, exercise, and sporting activities; 
moderately affects his travel; and mildly affects his ability 
to shop, eat, bathe, dress and groom.

For a rating greater than 20 percent, the veteran must have 
flexion or extension to limited to 90 degrees, or have 
flexion limited to 100 degrees and extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 and 
5208.  The range of motion testing showed flexion from 0 to 
140 degrees, far greater than the limitation needed for an 
increased rating under any of these diagnostic codes.

Though the RO referred to Diagnostic Code 5205, ankylosis, 
the veteran does not have ankylosis of the elbow; therefore, 
an increased rating is not warranted under Diagnostic Code 
5205.

Finally, Diagnostic Code 5010 does not provide for a rating 
greater than 10 percent for his left elbow disability.

The Board has considered the DeLuca criteria and the VA 
examiner's report that repetitive motion testing resulted in 
increased pain, weakness, fatigue and lack of endurance.  The 
veteran has reported pain and flare-ups.  The Board 
recognizes the veteran's complaints; however, it is important 
for the veteran to understand that without consideration of 
pain the current evaluation could not be justified.

Accordingly, the Board finds that a rating greater than 10 
percent subsequent to October 26, 2005 is not warranted.  The 
appeal is denied.

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each element 
of the claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  The veteran was afforded a VA medical examination 
in October 2005 and August 1998.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


